Citation Nr: 1333044	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-42 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability rating for left acromioclavicular degenerative joint disease from November 1, 2007.

2. Entitlement to an initial compensable disability rating for left lateral epicondylitis from November 1, 2007.

3. Entitlement to an initial disability rating in excess of 10 percent for nasal-septal deviation from November 1, 2007.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1979 to October 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file.

This case was remanded in January 2012 for additional development; it is again before the Board for further appellate review.

The issue of entitlement to a higher initial evaluation than the 10 percent assigned for nasal-septal deviation from November 1, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  X-rays revealed degenerative changes in the Veteran's left shoulder.

2.  Resolving any reasonable doubt in favor of the Veteran, from November 1, 2007, the Veteran's left acromioclavicular degenerative joint disease has been manifested by limitation of motion due to pain.

3.  From November 1, 2007, the Veteran's left lateral epicondylitis has been manifested by pain on pulling motions.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for left acromioclavicular degenerative joint disease are met for the entire appeals period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5019, 5003 (2013).

2.  The criteria for a 10 percent disability rating for left lateral epicondylitis are met for the entire appeals period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5299, 5024 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial ratings assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the a higher disability rating, and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in January 2012 in order to ask the Veteran to provide information regarding any additional pertinent treatment records that were not part of the record, and to provide the Veteran with VA examinations in order to determine the current nature and severity of the Veteran's left shoulder and left elbow disabilities.  

The Veteran was sent a letter in March 2012, asking him to identify any additional evidence pertinent to his claims.  The Veteran indicated that there were no additional outstanding records pertinent to his claim.  VA examinations were provided in April 2012.  The Board finds that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Increased rating - rules and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is service-connected for left acromioclavicular degenerative joint disease at a noncompensable disability rating under Diagnostic Codes 5019-5003.  Diagnostic Code 5019 pertains to bursitis, and is to be rated on limitation of motion or affected parts, as degenerative arthritis.  

The Veteran is service-connected for left lateral epicondylitis at a noncompensable disability rating under Diagnostic Codes 5299-5024.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and '99.' Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2013).  Diagnostic Code 5024 pertains to tenosynovitis, and is to be rated on limitation of motion or affected parts, as degenerative arthritis.  

Diagnostic Code 5003 pertains to degenerative arthritis.  Under Diagnostic Code 5003, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evaluation of initial rating - left acromioclavicular degenerative joint disease 

The Veteran has contended that he has severe pain in his left shoulder when attempting to complete any motion that resembles a pulling motion.  See February 2008 Veteran's statement and April 2011 hearing testimony. 

The Veteran was provided with a VA examination in January 2008.  The Veteran reported pain in his shoulder at 7-8 out of 10.  It was mainly present when he tried to lift weights and do pull ups. His left shoulder disability did not interfere with activities of daily living or his occupation, and he did not use any assistive devices.  He did take over the counter anti-inflammatory medications when needed.  Upon examination, range of motion was 0 to 170 degrees of forward flexion, 0 to 104 degrees of abduction, 0 to 80 degrees of external rotation, and 0 to 70 degrees of internal rotation.  There was no change with repetition, and no pain with motion.  Strength was 5/5.  He had negative Hawkin's test and cross body adduction.  There was no apprehension with subluxation or attempted dislocation.  X-rays of the right shoulder revealed no fracture, dislocation or bony destructive lesion.  There were mild degenerative changes present in the acromioclavicular joint.  The examiner noted that there was mild discomfort associated with examination of the left shoulder and that it was conceivable that pain could further limit function but that it was not feasible to express this limitation in degrees of motion with any degree of medical certainty.

At an April 2012 VA examination, the Veteran reported pain in his left shoulder with overhead activity.  Upon examination, the Veteran had left shoulder flexion and abduction of 0 to 180 degrees with no objective evidence of painful motion.  There was no decrease in range of motion on repetitive movement, and no functional loss.  The Veteran reported flare-ups of his shoulder disability when he engaged in overhead activities.  The Veteran had no tenderness, guarding, or ankylosis.  Strength was 5/5.  Testing for rotator cuff conditions was negative.  There was no history of mechanical symptoms or recurrent dislocation of the glenohumeral (scapulohumeral) joint.  The Veteran did not have an AC joint condition or other impairment of the clavicle or scapula.  Cross body adduction test was negative and there was no pain on palpation of the left shoulder.  X-ray revealed minor degenerative changes involving the AC and the glenohumeral 
joints.

The Board finds that, based on the evidence of record, the Veteran's service-connected left shoulder disability warrants a 10 percent disability rating.  X-rays revealed degenerative changed in the left shoulder joint.  The Veteran has consistently reported pain while pulling with his left shoulder and with overhead activities.  He is competent to make such reports. Layno.  In addition, as he has been consistent in these reports and there is no contradictory evidence, these reports are credible.  

At his January 2008 VA examination, he has limitation of motion in flexion and abduction, and at his April 2012 examination, he reported flare-ups of pain when lifting his left arm over his head.  As such, resolving any doubt in favor of the Veteran, the Board finds that the evidence reflects degenerative changes in the Veteran's shoulder, with pain that causes noncompensable limitation of motion.  Therefore, a 10 percent disability rating is warranted for the entire appeals period.

Diagnostic Code 5003 provides a 20 percent disability rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In this case, there has been x-ray evidence of arthritis in the Veteran's left shoulder joint only, and the Veteran has not endorsed that his left shoulder disability causes incapacitating exacerbations.  As such, a higher disability rating under Diagnostic Code 5003 is not warranted.

The Board has considered rating the Veteran's left shoulder disability under other Diagnostic Codes pertaining to disabilities of the left shoulder in order to provide him with the most beneficial rating.  However, there is no evidence that his left shoulder disability has been manifested by ankylosis, limitation of arm movement to shoulder level, or impairment of the humerus, clavicle or scapula to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2013).
Evaluation of initial rating - left lateral epicondylitis 

The Veteran has contended that he has severe pain in his left elbow when attempting to complete any motion that resembles a pulling motion.  See February 2008 Veteran's statement and April 2011 hearing testimony. 

The Veteran underwent a VA joints examination in January 2008.  He reported pain in his left elbow with activity at a 7-8 on a scale of 10.  The pain was mainly present when he attempted to do pull-ups.  He took over the counter anti-inflammatory medications and did not have any problems with activities of daily living.  There were no limitations in his occupation.  He did not require any assistive devices.  Upon examination, elbow range of motion was 0 to 135 degrees, with no change with repetitions and no pain with motion.  he was stable to varus and valgus.  X-rays of the left elbow revealed no fracture, dislocation, or boney destructive lesion.

The Veteran was provided with a VA examination in April 2012.  He reported pain in his left elbow.  Upon examination, the Veteran had range of motion of his left elbow of 0 to 145, with no objective evidence of pain on motion.  repetitive motion did not cause any additional limitation of motion or function.  There was no pain on palpation of the left elbow and muscle strength was 5/5.  He did not have ankylosis, flail joint, joint fracture or impairment of supination or pronation.  X-ray revealed appropriate alignment with normal mineralization. There was linear soft tissue calcification adjacent to the lateral epicondyle most likely at ligamentous insertion. No other bony or soft tissue abnormally and no joint effusion, was noted.

The Board notes that the Veteran's left elbow disability has been rated by analogy under a Diagnostic Code to be rated as degenerative arthritis.  X-rays have not revealed arthritis in the left elbow.  

The Board finds, however, that the evidence of record supports a 10 percent disability rating, based on painful motion, for the Veteran's service-connected left elbow disability.  Deluca.  

The Veteran has reported severe pain on pulling motions of his elbow.  He is competent to make such reports. Layno.  In addition, as he has been consistent in these reports and there is no contradictory evidence, these reports are credible.  As such, the Board finds that a 10 percent disability rating is warranted.  Deluca, 38 C.F.R. § 4.59.

The Board has considered rating the Veteran's left elbow disability under other Diagnostic Codes pertaining to disabilities of the elbow in order to provide him with the most beneficial rating.  However, the evidence does not reflect that his left elbow disability has been manifested by ankylosis, compensable limitation of flexion or extension, flail joint, nonunion of radius and ulna, impairment or radius or ulna, or impairment of supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2013).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's left shoulder and left elbow disabilities are contemplated by the criteria pertinent to rating disabilities of the joints.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5024; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability. On several occasions throughout the appeals period, the Veteran has asserted that he is gainfully employed.  Accordingly, the question of entitlement to TDIU has not been raised.

ORDER

A 10 disability rating for left acromioclavicular degenerative joint disease is granted for the entire appeals period, subject to the laws and regulations governing the payment of monetary awards.

A 10 disability rating for left lateral epicondylitis is granted for the entire appeals period, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The issue of an increased initial rating for deviated nasal septum was remanded in January 2012 in order to provide the Veteran with an examination to determine the current nature and severity of his deviated nasal septum.  The remand instructions also indicated that the Veteran had endorsed sleep difficulties associated with his service-connected deviated nasal septum, and instructed the RO/AMC to evaluate any sleep difficulties associated with his service-connected deviated nasal septum, to include providing him with a sleep study, if necessary for a determination.  

The record reflects that the Veteran underwent a VA examination to determine whether he had sleep apnea associated with his deviated nasal septum.  He was scheduled for a sleep study in April 2012, but called to reschedule due to work conflict.  In a Report of Contact dated in April 2012, a notation was made to reschedule his sleep study.  The Veteran was not rescheduled for this study, and there is no explanation as to why he was not rescheduled.  As such, on remand, the RO/AMC should either reschedule the Veteran for his sleep study or provide an explanation, by a VA examiner, as to why this type of study is not necessary.  In addition, while the Veteran was provided with a VA sleep apnea examination, it does not appear that he was ever provided with an examination to determine the current nature and severity of his service-connected deviated nasal septum.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the April 2012 VA sleep apnea examination, to determine whether the Veteran should be rescheduled for a sleep study in connection with ascertaining any sleep disturbance associated with his service-connected deviated nasal septum.  It the examiner concludes that a sleep study is necessary, contact the Veteran and schedule such examination.  If the examiner determined a sleep study is not necessary, then the examiner should provide an explanation as to why this is so.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected deviated nasal septum.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


